OPINION OF THE COURT
Per Curiam.
Respondent was admitted to the New York Bar at the Second Judicial Department in 1978, and has maintained an office for such practice within the First Department at all relevant times since then. On May 1, 1997 he pleaded guilty to a charge of *21grand larceny in the second degree, a class C felony, and was sentenced on August 5 to discharge on condition of making restitution in the amount of $91,010, plus a surcharge of $4,500.50. We further note that respondent has also pleaded guilty on May 29, in the United States District Court for the Southern District of New York, to a charge of misappropriating $300,000 from the Resolution Trust Corporation, a felony under 18 USC § 657, for which he is awaiting sentence.
Upon his conviction of grand larceny, respondent became incompetent to practice law in this State (Judiciary Law § 90 [4] [a]). Accordingly, the petition, unopposed, is granted, and respondent’s name is ordered struck from the roll of attorneys (§ 90 [4] [b]).
Rosenberger, J. P., Wallach, Mazzarelli, Andrias and Colabella, JJ., concur.
Petition granted, and respondent’s name directed to be struck from the roll of attorneys and counselors-at-law in the State of New York forthwith.